Mr. Justice Scholfield delivered the opinion of the Court: This is an appeal from a judgment of the county court of Logan county against the People, on an application by the county treasurer of that county, for judgment against the lands of the appellees for the payment of a delinquent special tax. We shall notice but one of the several objections urged against the application. In the delinquent list filed in the county court by the collector, and in the notice published by him of his intention to apply for judgment, the delinquent lands are thus described : [[Image here]] Section 188 of the Revenue act of 1872, as amended by the act in force July 1, 1879, requires that the delinquent list shall, among other things, set forth the description of the land or lot against which the delinquent tax is charged ; and section 182 of the Revenue act of 1872 requires that such delinquent list shall be published, etc.- The judgment to be rendered “shall be considered as a several judgment -against each tract or; lot, or part of tract or lot, for each kind of tax or special assessment included therein; ” and the court is required to “direct the clerk to make out and enter an order for the sale of such real property against which judgment is given, ” etc. Rev. Stat. 1874, p. 889, sec. 191. The making and filing the delinquent list, and the publication of notice, are essential to give the court jurisdiction. Spellman v. Curtenius, 12 Ill. 409; Pickett v. Hartsock, 15 id. 279; Morgan v. Camp, 16 id. 175; Morrill v. Swartz, 39 id. 108. It may, however, be said, and so we have heretofore decided, that the appellees, by entering their appearance and urging general objections, waived the right to object to the sufficiency of the notice. (The People ex rel. v. Sherman, 83 Ill. 165.) Yet this does not change the proceeding to one in personam. It is still a proceeding in rem against specific property, and no personal judgment can be rendered. But how can a judgment be rendered against specific property unless the property itself is pointed out? We are aware of no way. It may be that, under the statute, the error of failing to describe the property against which judgment was sought was amendable, but upon this we express no opinion at present, for it is sufficient it was not amended, and no leave was asked and denied to make such amendment. Suppose the court had proceeded to render judgment, who could have found the land affected by it ? It would have been in some section one, in Logan county; but we must take notice there are several sections one in that county, and there is not a thing in the record to show which was intended. We can not, therefore, on this ground alone, say the court erred in refusing a judgment. If it should be conceded that if the court had entered judgment, as asked, appellees would have had no ground to complain of it, because it would not have injured or affected them, nevertheless the collector can base no claim on that ground to have the judgment entered. He is in nowise prejudiced by the refusal to give a judgment which could never have been enforced. The defect here is in the record itself, and shows that if the judgment had been rendered it must have been a nullity, and, therefore, error might have been assigned on it, although no objection against it had been urged, or exceptions taken in the county court. The judgment must be affirmed. Judgment affirmed.